In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00045-CR
        ______________________________


     CALVIN WAYNE BURNHAM, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 123rd Judicial District Court
               Panola County, Texas
           Trial Court No. 2005-C-0008




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                      MEMORANDUM OPINION

        Calvin Wayne Burnham appeals from his convictions by the trial court on four charges of

aggravated sexual assault of a child and four charges of indecency with a child. Burnham has

filed a single brief, in which he raises issues common to all of his appeals.1 He argues that the

trial court committed reversible error in considering evidence from a previous revocation hearing

when granting the State’s second amended motion to adjudicate guilt and in admitting the results

of a polygraph examination. Burnham also complains that the evidence was insufficient to

establish that he violated any conditions of his community supervision.

        We addressed these issues in detail in our opinion of this date on Burnham’s appeal in

cause number 06-10-00038-CR.            For the reasons stated therein, we likewise conclude that

reversible error has not been shown in this case.

        We affirm the trial court’s judgment.



                                                           Jack Carter
                                                           Justice

Date Submitted:          December 14, 2010
Date Decided:            December 15, 2010

Do Not Publish




1
Burnham appeals from four convictions of aggravated sexual assault of a child and four convictions of indecency
with a child, cause numbers 06-10-00038-CR through 06-10-00045-CR.

                                                      2